412 F.2d 1186
COLLIDOTRONICS, INC., Keystate Insurance Agency, Inc., Harry Ostroff, Edward I. Krensel and Louis H. Levitt, Appellants,v.The STUYVESANT INSURANCE COMPANY, Staff Adjusters Corporation and General Acceptance Corporation.
No. 17635.
United States Court of Appeals Third Circuit.
Argued July 15, 1969.
Filed August 14, 1969.

Appeal from the United States District Court for the Eastern District of Pennsylvania; Harold K. Wood, Judge.
Carl Mazzocone, Sheer & Mazzocone, Philadelphia, Pa. (Lynwood F. Blount, Louis H. Levitt, Philadelphia, Pa., on the brief), for appellants.
Robert M. Landis, Dechert, Price & Rhoads, Philadelphia, Pa. (B. Paul Cotter, Jr., Philadelphia, Pa., Dechert, Price & Rhoads, Philadelphia, Pa., on the brief), for appellees.
Before HASTIE, Chief Judge, and KALODNER and GANEY, Circuit Judges.
OPINION OF THE COURT
PER CURIAM:


1
The District Court dismissed Count 1 of the plaintiffs' Complaint as well as its counterclaim and granted the defendants' motions for summary judgment as to the three other counts of the Complaint.


2
On this appeal the plaintiffs challenge only the summary judgments entered. They urge that the District Court applied erroneous legal standards in making its disposition, and further, that existence of genuine issues as to material facts precluded entry of summary judgments on the three concerned counts of the Complaint.


3
On review of the record we cannot subscribe to the plaintiffs' contentions which are exhaustively considered and decided in the District Court's Opinion, reported at 290 F. Supp. 978 (E.D.Pa. 1968).


4
The Order of the District Court, dated and filed October 14, 1968, will be affirmed.